Citation Nr: 0023698	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  88-54 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for a 
back disability, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from April 1963 to 
October 1986, in the US Air Force Reserves and the Puerto 
Rican Air National Guard.  

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1987 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico 
which  granted service connection for a nonspecific back 
condition, and assigned a 40 percent disability rating 
effective October 3, 1986 (the day after service discharge). 

Thereafter, the claim was remanded in April 1989.  A January 
1990 rating action then classified the disorder as status 
post fracture of the 12th thoracic (T12) vertebra with 
demonstrable vertebral deformity, dorsal myositis, and 
lumboparavertebral fibromyositis and increased the rating to 
50 percent (adding 10 percent to the previously assigned 40 
percent rating, based on vertebral deformity under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285), effective October 3, 1986.  A 
February 1993 rating action confirmed and continued that 
rating, adding to the classification of that disorder a 
decreased L5-S1 intervertebral disc space, and denied service 
connection for polyneuritis.  

The case was remanded, in part for evidentiary development, 
January 1994 and July 1998.  Then, a May 1998 rating action 
assigned a 60 percent rating, effective October 3, 1986, 
including generalized osteoarthritis of the spine as part of 
the service-connected low back disorder.  


FINDINGS OF FACT

It has not been objectively shown that the service-connected 
back disorder currently is manifested by the residuals of a 
fractured vertebra, with cord involvement, complete bony 
fixation (ankylosis) of the lumbosacral spine, at an 
unfavorable angle, with marked deformity and with or without 
the involvement of major or any other joints, or that it 
renders the veteran bedridden or in need to use long leg 
braces.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for a 
back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 5285 and 5286 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

VA X-rays in July 1989 showed the following:

	. . . an anterior wedged fracture of 
the T12 vertebral body, with surrounding 
new bone formation and irregularity of 
the anterior border of the vertebral 
body.  The fracture lines extend from the 
anterior vertebral body, irradiating to 
the posterior 3rd of the vertebral body 
without involvement of the spinal canal.  
No bony fragments are identified in the 
spinal canal.  Exam of the disc spaces at 
the T11-T12 and T12-L1 disc spaces shows 
no evidence of bulging or herniation.  
The dural sac is normal and the epidural 
fat is preserved at these levels.

On VA examination in May 1991, when the veteran had severe 
dorsal and lumbar paravertebral muscle spasm and painful and 
limited motion, the diagnoses were dorsal paravertebral 
myositis, fracture compression of the T12 vertebra, lumbar 
paravertebral fibromyositis, and degenerative disease with 
spondylosis related to trauma.  

On examination in October 1992 by a private physician, Dr. J. 
J. F. R., it was noted that the veteran had abnormal posture 
and used crutches.  The doctor commented on the veteran's 
reduced range of motion of the back and he diagnosed the 
veteran as having polyneuritis that was the result of the 
veteran's back disability.

On VA neurology examination in January 1993 the veteran had 
no atrophy of the lower extremities but there was generalized 
weakness partially due to pain and the veteran could not be 
evaluated for objective muscle weakness due to painful 
motion.  He had diminished sensation in all modalities in the 
whole body but deep tendon reflexes were symmetric +1.5 all 
over and no corticospinal reflexes were found.  He had 
moderately severe spasms throughout all paravertebral muscles 
with tenderness to palpation and severely limited motion.  It 
was opined that the veteran's polyneuritis was not directly 
the result of the service-connected compression fracture of 
T12.  

On VA orthopedic examination in July 1994 the veteran had no 
postural abnormalities or fixed deformities of the back but 
he had tenderness to palpation of the dorsolumbosacral 
paravertebral muscles, limited motion, and pain on motion of 
all movements of the lumbosacral spine.  There was no atrophy 
of his lower extremity muscles.  The diagnoses were clinical 
bilateral L5 radiculopathy; status post fracture T12 
vertebral body with demonstrable deformity on x-rays; 
dorsolumbosacral paravertebral fibromyositis; decreased L5-S1 
intervertebral disc space by x-rays; spondylolysis left L5 
without spondylolisthesis by record and by history; old T12 
compression fracture, L5-S1 degenerative disc disease (DDD) 
with bilateral L5 spondylolysis with mild anterior 
spondylolisthesis of L5 over S1, and spina bifida occulta of 
L5 and bulging L5-S1 disc.  .  

On VA examination in March 1999 the veteran had limited and 
painful lumbar spinal motion but could walk without crutches 
but used one to prevent falls.  He had moderate lumbosacral 
paravertebral muscle spasm as well as weakness of the muscles 
governing dorsiflexion of both ankles.  There were no signs 
of postural abnormalities or fixed deformities of the back.  
He had atrophy of the left thigh and calf.  Knee jerks were 
intact but ankle jerks were 1+ bilaterally.  Sensation to 
pinprick was diminished in all dermatomes of the legs but he 
had a normal gait cycle.  The final diagnoses were old T-12 
compression fracture, L5-S1 degenerative joint disease (DJD), 
bilateral L5 spondylolysis with mild anterior 
spondylolisthesis and L5-S1 concentric bulging disk by CT 
scan on the lumbar spine; bilateral L5 radiculopathy; DDD at 
L5-S1.  Cord involvement was not noted.

II.  Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e) (1999), 
which generally requires notice and a delay in implementation 
when there is proposed a reduction in evaluation that would 
result in reduction of compensation benefits being paid.  
Fenderson, 12 Vet. App. at 126. 

The RO did not specifically consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO did, however, consider all the evidence from service 
forward, and it did grant higher evaluations during the 
course of the appeal, although its ratings went back to the 
original grant of service connection.  It has addressed the 
appropriate rating to be assigned at each stage of the 
proceedings.  

As the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the appellant in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection. 

In the particular circumstances of this case, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluations assigned.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a SSOC that correctly identified the issue on appeal.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).

As reported, the veteran's back condition has been rated at 
60 percent disabling, the highest schedular rating assignable 
for intervertebral disc syndrome under Diagnostic Code 5293.  
No higher rating can be assigned on the basis of limited 
motion, even with the addition of 10 percent for a vertebral 
fracture deformity, under Diagnostic Codes 5292 and 5285.  

In order to obtain a higher rating, the condition would have 
to be evaluated pursuant to the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 5285 or 5286 (1999).  A 100 
percent disability evaluation is warranted for residuals of a 
fractured vertebra, with cord involvement, with the veteran 
being bedridden or requiring long leg braces (Diagnostic Code 
5285) and for complete bony fixation (ankylosis) of the 
spine, at an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type) (Diagnostic Code 
5286).  38 C.F.R. Part 4, Diagnostic Codes 5285, 5286 (1999).

As these Diagnostic Codes due not encompass motion, to 
include the effects of painful motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45. and 4.59, as well as the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) are not applicable.  

As shown above, the medical evidence recently obtained 
clearly reveals that the schedular criteria for a 100 percent 
rating for the service-connected back disorder have not been 
met.  While there are residuals of a fractured vertebra, 
there is no spinal cord involvement and the veteran is 
neither bedridden nor in need of use of long leg braces.  
Likewise, there is no complete bony fixation (ankylosis) of 
the spine, at an unfavorable angle, with marked deformity and 
involvement of major joints or without other joint 
involvement.  Consequently, the Board finds that the claim 
for an increased rating for the service-connected back 
disorder must be denied. 

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disorder under 38 C.F.R. § 
3.321(b)(1) (1999) in the first instance.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Court has also clarified its Floyd ruling by stating 
that, while the Board cannot assign an extra-schedular rating 
in the first instance under § 3.321(b)(1), the regulation 
does not preclude the Board from actually considering whether 
referral to the appropriate first line officials is required 
nor does it preclude the Board from denying an extra-
schedular rating in the first instance, as the question of an 
extra-schedular rating is a component of every claim for an 
increased rating, as long as the claimant has had a full 
opportunity to present his increased rating claim before the 
RO.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

In the present case, the record shows that the veteran has 
had a full opportunity to present his increased rating claim 
before the RO and the RO already has determined that a 
referral for consideration of this claim on an extra-
schedular basis is not warranted.  The Board has reviewed 
this aspect of the appealed claim for an increased rating 
with the above mandates in mind and finds no basis for 
further action in this regard, since the facts of the case do 
not support a finding to the effect that the case presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  





ORDER

Entitlement to an evaluation in excess of 60 percent for a 
back disability, on appeal from the initial grant of service 
connection, is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 


